El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
En este caso en el cual se estableció nna acción de daños y perjuicios basada en la supuesta conducta abusiva de los empleados de la demandada, la corte sentenciadora declaró probado en su opinión que el demandante sin el consentimiento expreso o tácito de la demandada había ocupado un sitio en uno de los vagones para transportar cañas de uno de los tre-nes de dicha demandada; que había otras personas que hicie-ron lo mismo; que el conductor buscando transgresores para librar al tren de ellos se encontró con el demandante y le or-denó salir del vagón, amenazándole con un pedazo de caña de azúcar que llevaba alzada en la mano; que el demandante obedeció la orden y saltó o se dejó caer del vagón al suelo y al hacerlo se resbaló, o de algún modo perdió el control sobré sí mismo y cayó en tal forma que un pie quedó bajo las ruedas del tren que en ese momento corría despacio; que el pie dél transgresor quedó tan mutilado que fue preciso amputarlo sobre el tobillo; que el demandante era un transgresor y' la-marcha que llebaba el tren no era tan rápida que razonabler mente pudiera haberse esperado daño para el demandante-, ;■ y que en estas condiciones estimó la corte que el conductor tenía derecho a expulsar al demandante del tren. ;
También aparece ele la prueba .que el demandante y otros varios muchachos más jóvenes subieron al .tren y al ordenarles *322el conductor que se bajaran, todos los demás Hinchadlos se tiraron antes que el demandante sin que nada les ocurriera. El démaidánte tenía diez y seis años de edad y era robusto.
El apelante admite, de conformidad con 5 Ruling Case Law, 'página 745, título Porteadores, que un porteador tiene el derecho legal de expulsar a los transgresores y que dicho porteador no incurrirá en responsabilidad cuando la expul-sión se verifica en debida forma y en el lugar adecuado; y que también puede un porteador expulsar de su propiedad, empleando solamente la fuerza que sea necesaria al objeto, a cualquier persona que no tenga nada que hacer allí. Se insiste, sin embargo, en que el apelante era un menor y que la actitud amenazadora del conductor hizo que el muchacho se tirara del.tren en marcha con el resultado que razonablemente pudo haberse previsto.
Thompson en su obra sobre Negligencia, sección 3303, tomo III, 2a. edición, indica que según el peso de las autoridades el porteador no tiene más deber para con un transgresor que •el de evitar causarle daño debido a negligencia o mal com-portamiento tan flagrantes que deba considerarse como mali-cioso, temerario o perverso. La regla como cuestión pura-mente de ley es la misma en lo que respecta a los adultos que en cuanto a los niños, Thompson* sección 3310; pero se exige mayor grado de cuidado al porteador cuando el niño es de poca edad, por lo general si es menor de 14 años, Doggett v. Chicago B. & Q. R. Co., 13 L. R. A. (N. S.) 371, en el que se revisa la jurisprudencia en la opinión y notas al final de dicho caso. En otras palabras, que la conducta del porteador, dependiendo de las circunstancias, podría ser perversa con respecto a un niño de pocos años mientras que no lo sería tratándose' de un joven que tiene el dominio de sus fuerzas físicas o de una persona mayor de buena salud.
También ha quedado bien establecido que el mero hecho de que el tren esté en marcha no convierte la conducta del porteador al exigir al transgresor que se baje, en conducta manifiestamente negligente o perversa, Bolin v. Chicago, etc. *323R. R. Co., 81 A. S. R. 911, 924, el cual es un caso de un niño transgresor. En esta materia' también depende de las cir-cunstancias.
Si un conductor tiene el derecho de ordenar a una persona que se baje de un tren que va a poca marcha, el hecho de que hiciera un gesto amenazador, no envuelve por sí responsabi-lidad para con el porteador.- Se ha resuelto que una persona de edad corriente y no de pocos años puede interpretar la amenaza como interpretaría la orden.
Bjornquist v. Boston & Albany R. R. Co., 115 Mass. 130, fué un caso en que un tren de carga marchaba muy despacio sin locomotora y el. guardafrenos le ordenó a un muchacho de ocho años y tres meses que se había montado sin permiso que se bajara, con la amenaza de “Bájese de ahí o le romperé el pescuezo.” La corte, considerando que fácilmente puede haber circunstancias en que podría declararse que el guarda-frenos no ha ejercitado el debido cuidado con un muchacho de tan poca edad, resolvió que el hecho de que no se tuviera ese cuidado en este caso estaba muy lejos de constituir el descuido que era equivalente a un daño intencional. La corte analizó la amenaza y resolvió que de acuerdo con las circuns-tancias no era perversa.
En el caso de Planz v. Boston & Albany Railroad Co., 17 L. R. A. 835, el transgresor era un adulto que se subió al tren mientras marchaba despacio pero que se bajó cuando dicho tren iba a mayor velocidad debido a la amenaza del guarda-frenos de “bájese o lo tiraré fuera”, diciéndole esto con un palo que tenía levantado en su mano. El caso gira como sucede con la mayor parte de los casos acerca del particular sobre la doctrina de negligencia contributoria y si dicha ne-gligencia contributoria ha sido superada por el acto perverso del porteador o su empleado. El transgresor pudo haberse mantenido alejado del guardafrenos por un rato y el caso-depende en gran parte de esa cuestión, pero la corte llamó la atención hacia el hecho de que no era como si el transgrc-*324sor hubiera sido expulsado del tren en mancha mediante fuer-za física cuando éste marchaba rápidamente.
El Juez Sr. Holmes en el caso de Mugford v. Boston & Maine Railroad Co., 173 Mass. 10, emitió la opinión del tribunal, sosteniendo que no había prueba suficiente de incumpli-miento de su deber por parte del demandado al hacer una amenaza a un muchacho de 11 años que premeditadamente subió a un tren en marcha y a quien le ordenó que bajara un guardafrenos que estaba arriba del carro y que bajaba con la mano levantada. No se permitió al demandante que re-cobrara daños y perjuicios.
En el caso de Powell v. Erie R. Co., 1 Am. & Eng. Annotated Cases, 774, el demandante, persona robusta de unos 21 años de edad se propuso correr sin permiso en un tren de carga y carbón. No había llegado a un' sitio de seguridad pero estaba subiendo. El guardafrenos le tiró con pedazos de carbón con ninguno de los cuales le dió. La corte resol-vió, por conducto del Juez Sr. Pitney, que el hecho de tirar pedazos de carbón era de poca importancia o nada más que un aviso para el transgresor de que se opondría resistencia a su. tentativa en subir al tren. La corte cita con aprobación los casos de Planz y Mugford, supra. Véase también el de Lebov v. Consolidated Railway Co., 26 L. R.. A. (N. S.) 265.
• No queremos que se entienda que nosotros aprobamos ahora los casos citados en toda su extensión. Algunos de ellos más bien llegaban al límite divisorio de los casos repor-tados y otros quizás van más lejos de donde estaríamos dis-puestos a ir bajo las mismas circunstancias, pero la regla que de los mismos ha de deducirse así como de la experiencia es que un conductor puede obligar a un transgresor a bajar-se de un tren que va a poca marcha cuando no hay nada ex-cepcional dentro de su.previsión que convierta en perversa' dicha expulsión. Los casos principales (jue han sido citados por el apelante Enright v. Pittsburg Jun. Co. 198 Pac. 166; 47 Atl. 938; Pierce v. North Carolina R. R. Co., 124 N. C. 83; 32 S. E. 399; Ashworth v. Southern R. Co., 116 Ga. 635; 43 S. *325E. 36, eran todos casos en los cuales o el tren iba a mayor velo-cidad o en que el transgresor era muy joven o intervino algún, otro elemento que hizo que la expulsión fuera perversa. El paso principal en cuanto al particular es el de Lovett v. Salen & S. D. R. Co., 9 Allen, 557, citado con aprobación pero el cual se distingue en el de Plane v. Boston Albany R. Go., supra, y en otros casos.
El demandante estaba en la obligación de probar que el conductor procedió con perversidad al expulsarlo. Y aunque no dejamos de tener algunas dudas, no podemos, después de la conclusión a que llegó la corte inferior, resolver que la expulsión se tizo sin la debida autoridad.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.